DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 each recite that the plunger is moved “from” a first position in which it is extended “and” a second position in which it is retracted.  This language isn’t clear.  The word “from” seems to be an error and is being interpreted as if it says “between” (as in claim 7, e.g.) for the purposes of this action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9, 10, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 5,725,814) in light of Suzuki (US 2017/0043503).
Claims 1, 4, 5 and 9:  Harris teaches a process of co-extruding material (Abst.) comprising the steps of: providing first and second extruded materials through first and second delivery channels to a die (Abst.; 2:35-42), wherein the flow of each of the first and second materials is controlled by first and second gear pumps (12, 22) located proximate to the die (Fig. 1; Abst.).
Harries teaches that the flow is controlled by gear pumps operated by a controller (5:7-30) which start and stop of the flow of material (2:35-55), but fails to teach the use of plungers to start and stop the flow.  Suzuki teaches a process of extruding material and explains that plungers can be used in place of gear pumps (¶ 0203).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected plungers in place of the gear pumps of Harris as the mechanism for starting and stopping the flow of material with the predictable expectation of success.
Claims 2, 3, 7, 12-15, 19 and 20:  Harris teaches gear pump is utilized to start and slow or stop the flow of material (2:35-55).  Suzuki does not expressly describe how the plunger operates to start and slow or stop the flow.  However, it is well known that a plunger operates by moving from an extended to .
Claims 6, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris and Suzuki in light of Balzer et al. (US 2004/0183224).
Claims 6, 8 and 16:  Harris further teaches that the co-extrusion die comprises an inner and outer layer wherein one of the extruders supplies material to each of the layers (3:49-61) and that more than two extruders (e.g. three) are included (2:36-43), but fails to teach that two of the extruders both feed into the outer layer. Balzer teaches a co-extrusion die and explains that the die can instead be configured where two material feeds are both supplied to the outer layer in order to create features in the outer layer, such as a viewing strip (¶¶ 0023, 0049). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have configured two of the extruders of Harris (i.e. the first and second extruders) to supply material to the outer layer while the third extruder supplies material to the inner layer with the predictable expectation of success in order to have created features like a viewing strip in the outer layer.
Claims 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris and Suzuki in light of Wang (US 6,135,992).
Claims 10, 11 and 18:  Modified Harris teaches that the plungers are controlled, but fails to teach what controls them.  Wang teaches a method of controlling plungers and explains that a suitable means for moving plungers is using an electo-mechanical servo valve (11:18-49). Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP § 2143. Thus, because modified Harris is silent regarding how the plungers are moved and because Wang teaches a suitable means for moving plungers, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected the servo valves of Wang as the means for moving the plungers of modified Harris with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712